White, Presiding Judge.
“It is well settled that when the inculpatory evidence in a case is purely circumstantial, the charge of the court must expound to the jury the nature and conclusiveness of that character of testimony, to warrant a conviction upon it.” (Gonzales v. The State, 12 Texas Ct. App., 657, and Vaughn v. The State, decided at the present term, ante, p. 562, in which all the authorities are collected.) No such charge was given in this case.
We are also of opinion that the facts in evidence required, as part of the law applicable to the case, a charge upon the voluntary return of stolen property within a reasonable time and before any prosecution was commenced therefor. (Penal Code, art. 738; Allen v. The State, 12 Texas Ct. App., 190; Wheeler v. The State, 15 Texas Ct. App., 607; Bird v. The State, 16 Texas Ct. App., 528.)
Because the charge of the court failed to present and submit the law applicable to the case, the judgment is reversed and the cause remanded for another trial.

Reversed and remanded.

[Opinion delivered February 28, 1885.]